Citation Nr: 1623599	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-25 447	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for bilateral foot disorders, to include status post bunionectomy, pes planus, neuropathic foot pain, and small fiber sensory neuropathy.

3.  Entitlement to service connection for bilateral toe disorders, to include hallux valgus, degenerative joint disease of the great toes, bilateral hammertoe deformity of toes two to four, status post amputation of the left second toe and status post corrective surgery on toes two to four on the right and three and four on the left.

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1972 to August 1974.

This appeal comes to the Board of Veterans' Appeal (Board) from September 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran thereafter moved and jurisdiction was transferred to the RO in Phoenix, Arizona.

The Board has broadened and recharacterized the Veteran's claims of entitlement to service connection for bilateral foot and toe disorders to ensure consideration of all diagnoses of record.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In April 2016, the Veteran did not report for a videoconference hearing that was scheduled in connection with his appeal, and has not demonstrated good cause for missing the hearing.  Therefore, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704(d).

The claims of entitlement to service connection for bilateral foot and toe disorders as well as the claim for entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's right ear hearing loss did not have its clinical onset in service, is not otherwise related to active duty, and did not manifest to a compensable degree in the first post-service year.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his right ear hearing loss is due to his exposure to artillery fire and aircraft noise as an infantryman and a parachutist while in military service.

Initially, the Board finds that VA's duty to notify was satisfied by a letter dated in December 2006.  Neither the Veteran, his representative, nor the record raises any procedural problems in relation to VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires evidence of: (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Court in Hensley also held that "audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz)); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley, 5 Vet. App. at 157. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As to a current disability, the post-service record shows a diagnosis of right ear hearing loss for VA compensation purposes.  See VA audiological examinations dated in May 2008 and June 2014. 

As to in-service injury, the Veteran's DD Form 214 lists his occupational specialty as Light Weapons Infantryman.  Therefore, the Board concedes an in-service injury in the form of acoustic trauma, as it is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  However, the Veteran's service treatment records, including the July 1974 audiological examination conducted at his separation examination, are negative for complaints, treatment, or diagnoses of right ear hearing loss, even taking into account the Court's holding in Hensley, supra.  The Veteran is not competent to say whether he met the auditory thresholds necessary for a diagnosis of right ear hearing loss, as this finding requires audiometric data.  Therefore, the Board finds that right ear hearing loss did not have its onset in service, and therefore service connection for hearing loss in the right ear is unavailable based on a theory of in-service incurrence.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show a diagnosis of right ear hearing loss in the first post-service year.  Instead, such a diagnosis is first reflected decades after service at the May 2008 VA examination.  In this regard, while private treatment records dated in November 1993 reported the Veteran had a problem with loss of hearing in his right ear and show he had right middle ear exploration in January 1994, the diagnosis of hearing loss provided at that time was not supported by an audiological examination and therefore it cannot support an earlier post-service diagnosis.  See 38 C.F.R. § 3.385.  In any event, even if the Board were to concede the presence of right ear hearing loss at that time, presumptive service connection would not be available, as this was more than one year after service separation.  Accordingly, the Board finds that entitlement to service connection for right ear hearing loss must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to service connection due to continuity of symptomatology since service under 38 C.F.R. § 3.303(b) and Walker, supra, the Board finds that the length of time between the Veteran's separation from active duty in 1974 and the first documented problems with hearing in his right ear in November 1993 to be evidence against finding of continuity.  Moreover, to the extent the Veteran asserts of continuous right ear hearing problems since service, the Board affords more probative value to his contemporaneous reports in November 1993 of right ear hearing problems first occurring over the past two weeks.  Therefore, the Board finds that service connection for right ear hearing loss based on continuity of symptomatology must be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of hearing loss after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current right ear hearing loss and his in-service acoustic trauma.  To the contrary, both the May 2008 and June 2014 VA audiological examiners, after a review of the record on appeal and an examination of the Veteran, opined that his right ear hearing loss was not due to his military service.  In support of this opinion, both examiners noted that the Veteran's service treatment records were negative for any significant shift in hearing levels and the June 2014 VA examiner also noted that controlling medical literature provides, based on current understanding of auditory physiology, that a prolonged delay in the onset of noise induced hearing loss is unlikely.  These medical opinions are not contradicted by any other competent evidence of record.  In this regard, hearing loss can have many causes, and determining the existence and etiology of hearing loss, including whether the symptoms the Veteran experienced in service or following service are in any way related to his current hearing loss disability, requires medical testing and expertise to determine.  Thus, the Veteran's opinion as to the onset and etiology of his right ear hearing loss disability is not a competent medical opinion.  Therefore, the Board finds that service connection for right ear hearing loss based on a causal association or link between the post-service disorder and in-service acoustic trauma must also be denied.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

In reaching this decision, the Board considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for right ear hearing loss is denied. 


REMAND

As to the claims for bilateral foot and toe disorders, while the Veteran was afforded a VA examination in June 2008, the examiner did not provide an opinion as to the relationship between the foot and toe disorders diagnosed at that examination (i.e., status post bunionectomy, neuropathic foot pain, and hammertoe deformities) or the other diagnosed foot and toe disorders found in the record (i.e., pes planus, small fiber sensory neuropathy, hallux valgus, and degenerative joint disease of the great toes) and his military service.  Thus, a new examination is required.

Additionally, as the TDIU claim is inextricably intertwined with the above service connection claims, action on that issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

While the appeal is in remand status, any outstanding VA and private medical records should also be obtained and associated with the claims file.  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file all outstanding records of VA treatment, to include records from the Phoenix VA Medical Center dated after January 2016.  

2.  With any necessary assistance from the Veteran, obtain any outstanding private treatment records.

3.  Then schedule the Veteran for an examination to determine the nature and etiology of his bilateral foot and toe disorders.  The claims folder must be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should address the following:

For each bilateral foot and toe disorder diagnosed, including status post bunionectomy, pes planus, neuropathic foot pain, small fiber sensory neuropathy, hallux valgus, degenerative joint disease of the great toes, bilateral hammertoe deformity of toes two to four, status post amputation of the left second toe and status post corrective surgery on toes two to four on the right and three and four on the left, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability: 

(a) had its onset in or is otherwise related to active service, to include as a result of the repetitive stress placed on his feet serving and an infantryman and earning the Parachutist Badge; (in addressing this question, please note that, despite a history of left fourth phalanx fracture on the July 1972 induction examination, the Veteran is presumed sound in relation to his left foot at service entry).

(b) is caused by the Veteran's service-connected left ankle disability; or

(c) is aggravated (permanently worsened beyond the normal progression of the disease) by the Veteran's service-connected left ankle disability.

A complete rationale shall be given for all opinions expressed.  

4.  Then, after taking any additional development deemed necessary, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC) and provided a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


